Citation Nr: 0104286	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-25 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a July 1999 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), which found that the appellant had no 
valid military service and may not be considered a "veteran" 
within the meaning of applicable law governing entitlement to 
VA benefits.


FINDING OF FACT

The United States Department of the Army has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits based 
on qualifying service by the appellant have not been met.  38 
U.S.C.A. §§ 101(2), 107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.1(d), 3.8, 3.9(a), 3.203 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, a Certificate of Release or 
Discharge from Active Duty, or an original Certificate of 
Discharge, without verification from the appropriate service 
department under the following conditions:  (1) The evidence 
is a document issued by the service department; (2) The 
document contains needed information as to length, time, and 
character of service; and, (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. 3.203(a).

When a claimant does not submit evidence of service, or the 
evidence submitted does not meet the requirements of 38 
C.F.R. 3.203(a), the VA shall request verification from the 
service department.  38 C.F.R. 3.203(c).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the "VA is prohibited from finding, on any basis other than a 
service department document, which the VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Id.; see also Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).

In January 1999, the appellant filed a claim of entitlement 
to VA benefits based on his alleged qualifying military 
service in the United States Armed Forces during World War 
II.  In addition, he submitted evidence in support of his 
claim, but this documentation failed to meet the requirements 
of 38 C.F.R. 3.203(a).  In this regard, the Board notes that 
none of the submissions consisted of a document from a United 
States service department.

In September 1999, the U.S. Army Reserve Personnel Center was 
unable to find any evidence that the appellant served as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  As a result, the appellant's claim for VA 
benefits was denied by the RO in July 1999.  The appellant 
filed a notice of disagreement (NOD) with this decision in 
September 1999, and submitted a substantive appeal (Form 9) 
in December 1999, perfecting his appeal.

The Board concludes that inasmuch as the United States 
service department's verification is binding on the VA, the 
appellant was neither a "veteran," nor did he have the type 
of qualifying service enumerated in 38 C.F.R. 3.8.  
Therefore, the appellant's claim for entitlement to VA 
benefits must be denied, due to the absence of legal merit or 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994). 


ORDER

Entitlement to basic eligibility for VA benefits is denied.



		
	DEBORAH W. SINGLETON 
	Member, Board of Veterans' Appeals

 

